I agree that the ulceration of the plaintiff's fingers was a bodily injury effected through accidental means within the coverage of the policies in question. I also agree with the proposition upon which the majority opinion is, as I understand it, based, that a recovery for losses due to the injury would be proper under the policies only if a disability from the injury began at the date of the accident, in this case the over-exposure of the plaintiff's fingers to the X-rays. I am not able to agree that, upon the evidence, the jury could reasonably *Page 9 
have reached the conclusion that the injury was the result of a continuous process of over-exposure extending to the time when disability occurred. The farthest the evidence, reasonably construed, went, was to afford a basis for a finding that there had been over-exposure at some particular time or times previous to the manifestation of any injury to the fingers, leaving entirely uncertain how long before the injury the exposure or exposures had occurred. The evidence did not afford a basis for a reasonable conclusion that the injury produced disability from the date of the accident.
In this opinion HINMAN, J., concurred.